          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

CHARLES E. ASKEW                                         PLAINTIFF

V.                     No. 4:18 -cv -751-DPM

CHARLES JACKSON, Supervisor,
Rock Region Metro; LOYD BARMAM,
Supervisor, Rock Region Metro;
OSCAR CORREA, Assistant Director,
Rock Region Metro; TINA MOSELEY,
Supervisor, Rock Region Metro; JARED
VARNER, Supervisor, Rock Region Metro;
JOHNNIE WESLY, Supervisor, Rock
Region Metro; WILSON VAUGH,
Supervisor, Rock Region Metro; DONNA
BOWERS, Executive Director, Rock
Region Metro; and CYNTHIA TODD,
Bus Driver, Rock Region Metro                         DEFENDANTS

                           JUDGMENT
     Askew's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge

                                               2018
